On Petition for a Rehearing.
Odds, J.
Counsel for appellee, in their brief for a rehearing, earnestly contend that the court erred in holding that a formal judgment of forfeiture is necessary in order to maintain an action upon the bond, and insist that under our statute ¿11 that is necessary is to enter a default.
We did not overlook the provisions of the statute, section 1721, R. S. 1881, in reaching the conclusion stated in the opinion. The statute, section 1721, provides that “ If, without sufficient excuse, the defendant neglects to appear for trial or judgment, or upon any other occasion when his presence in court may be lawfully required according to the condition of his recognizance, the court must direct the fact to be entered upon its minutes, and the recognizance of bail or *540money deposited as bail, as the case may be, is thereupon forfeited.”
Section 1722 makes it the duty of the prosecuting attorney, as soon as such fact of forfeiture is entered, to proceed by action against the bail upon the recognizance, etc.
Construing the two sections together, it is clear that there shall be an entry of forfeiture. The entry of a default is not an entry of forfeiture. It seems to be the well recognized doctrine in the decisions of this court that it is necessary that a formal judgment of forfeiture must be entered. In Friedline v. State, 93 Ind. 366, it is said: “ It is also objected to the complaint that it does not allege that, before the forfeiture, the appellant was three times called and required to bring into court the body of the accused in discharge of his recognizance. But the complaint does aver that a judgment of forfeiture was entered by the justice, and this implies that the proper steps authorizing such forfeiture had been taken.”
In the case of Fowler v. State, 91 Ind. 507, it is held that section 1721 applies to proceedings before justices of the peace. In the case of Hannum v. State, 38 Ind. 32, it is said: “ But * * it is not alleged or shown that there was any forfeiture. There can be no action without a forfeiture on which to base the action.” The case of Votaw v. State, 12 Ind. 497, is cited in support of this statement, and that case holds that a forfeiture is necessary.
The same necessity of a formal judgment has been recognized in actions brought upon the recognizance as under the old system, when scire facias issued after the entry of the forfeiture, and that such formal entry is necessary under a system whereby a writ of scire facias issues, is universally held. Eubank v. People, 50 Ill. 496; Banter v. People, 53 Ill. 434; Thomas v. People, 13 Ill. 696; Kennedy v. People, 15 Ill. 418; Barnes v. State, 5 Yerger, 82; Park v. State, 4 Ga. 329.
Filed June 25, 1890.
In Friedline v. State, supra, it is held that a judgment of forfeiture is conclusive, and imports absolute verity.
In the case of Rubush v. State, 112 Ind. 107, it is said that “ The averment that the recognizance was by the court then and there forfeited, and the forfeiture thereof duly entered of record, necessarily 'implies that the proper steps authorizing such forfeiture had been taken.' " In all the decisions of this court in actions upon recognizances it is the recognized doctrine that there must not only be a default, but an entry of forfeiture.
We therefore adhere to the conclusion reached in the original opinion, that there must be a formal judgment or entry of forfeiture.
The petition for rehearing is overruled.